J   -S23031-17

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: Y.K.W., a Minor             IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA




APPEAL OF: K.I.H., Mother                            No. 3207 EDA 2016

               Appeal from the Order dated September 16, 2016
             in the Court of Common Pleas of Philadelphia County,
            Family Court Division, No(s): CP-51-AP-0000786-2015;
                          CP-51-DP-0001907-2013


IN THE INTEREST OF: K.D.W., a Minor             IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA




APPEAL OF: K.I.H., Mother                            No. 3208 EDA 2016

               Appeal from the Order dated September 16, 2016
             in the Court of Common Pleas of Philadelphia County,
            Family Court Division, No(s): CP-51-AP-0000785-2015;
                          CP-51-DP-0001908-2013

IN THE INTEREST OF: I.T.W., a Minor             IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA




APPEAL OF: K.I.H., Mother                            No. 3209 EDA 2016

              Appeal from the Order dated September 16, 2016
             inthe Court of Common Pleas of Philadelphia County,
            Family Court Division, No(s): CP-51-AP-0000784-2015;
                          CP-51-DP-0001909-2013

BEFORE:     OLSON, SOLANO and MUSMANNO, JJ.
J   -S23031-17

MEMORANDUM BY MUSMANNO, J.:                                  FILED MAY 05, 2017

        K.H. ("Mother") appeals from the Orders granting the Petitions, filed

by the Philadelphia Department of Human Services ("DHS"), involuntarily

terminating Mother's parental rights to her children, Y.K.W., K.D.W. and

I.T.W. (collectively, "Children"), pursuant to 23 Pa.C.S.A.     §    2511(a)(1), (2),

(5), (8) and (b).1 Mother's counsel, Gary Server, Esquire ("Counsel"), has

filed   a   Motion to Withdraw from his representation of Mother, and         a   brief

pursuant       to   Anders   v.   California,   386   U.S.     738     (1967),    and

Commonwealth v. Santiago, 978 A.2d 349                (Pa.    2009).2      We grant

Counsel's Motion to Withdraw and affirm the Orders of the trial court.

        We adopt the trial court's comprehensive summary of the facts and

procedural history for the purpose of this appeal.     See Trial Court Opinion,

12/6/16, at 1-5.

        On September 16, 2016, the     trial court entered its Orders terminating

Mother's parental rights to Children, and changing Children's placement

goals to adoption.     Mother filed timely Notices of Appeal, accompanied by         a


Pa.R.A.P. 1925(b) Concise Statements of matters complained of on appeal.




1 This Court consolidated Mother's appeals for disposition. We additionally
note that Children's father has filed separate appeals of the orders
terminating his parental rights to Children, and changing their placement
goals to adoption, at Nos. 3340, 3341 & 3342 EDA 2016.

2 This Court has extended the Anders principles to cases     involving the
termination of parental rights. In the Interest of .7.1.L., 150 A.3d 475,
479 (Pa. Super. 2016).

                                     -2
J   -S23031-17

        Subsequently, Counsel filed with this Court       a   Motion to Withdraw from

his representation of Mother, and an        Anders brief.
        When presented with an       Anders brief, this Court may not review the
merits of the underlying issues until we address counsel's request to

withdraw. .7.1.L., 150 A.3d at 479.          To be permitted to withdraw, counsel

must (1) petition the court for leave to withdraw stating that, after making            a


conscientious examination of the record, counsel has determined that the

appeal would be frivolous; (2) furnish        a   copy of the brief to the client; and

(3) advise the client that he or she has the right to retain private counsel or

raise additional arguments that the client deems worthy of the court's

attention.    In re S.M.B.,   856 A.2d 1235, 1237 (Pa. Super. 2004).

        In his Motion to Withdraw, Counsel states that he "has made                     a


thorough and conscientious examination of the record[,]" and "believes that

this appeal[,] in its present procedural posture[,] is wholly frivolous and

without support     in the law or   facts." Motion to Withdraw, 1/22/17, at      1111   4,

5.     Counsel represents that he has notified              Mother in writing of his

conclusion that the appeal has no merit, that "[C]ounsel is moving to

withdraw[,]" and that Mother "has the right to represent herself and to

participate in the appeal or to hire private counsel." Id. at           ¶ 3.   Counsel

states that he has notified Mother of the withdrawal request, supplied her

with copies of the Motion to Withdraw and the Anders brief, and sent

Mother   a   letter explaining her right to proceed pro se or with new, privately-



                                       -3
J   -S23031-17

retained counsel to raise any additional points or arguments that Mother

believes have merit.     See id. at   ¶   3; Letter, 1/22/17.   Consequently, we

conclude that Counsel has met the procedural requirements of Anders.

        We must next determine whether counsel's         Anders brief meets the
requirements established by the Pennsylvania Supreme Court in Santiago.

In Santiago, our Supreme Court stated that the Anders brief must

        (1) provide a summary of the procedural history and facts, with
        citations to the record; (2) refer to anything in the record that
        counsel believes arguably supports the appeal; (3) set forth
        counsel's conclusion that the appeal is frivolous; and (4) state
        counsel's reasons for concluding that the appeal is frivolous.
        Counsel should articulate the relevant facts of record, controlling
        case law, and/or statutes on point that have led to the
        conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.            Further, "[a]fter establishing that the

antecedent requirements have been met, this Court must then make an

independent evaluation of the record to determine whether the appeal is, in

fact, wholly frivolous." Commonwealth v. Palm, 903 A.2d 1244, 1246 (Pa.

Super. 2006) (quoting Commonwealth v. Townsend, 693 A.2d 980, 982

(Pa. Super. 1997)).

        In the Anders brief, Counsel has provided    a   summary of the facts and

procedural history of the case, referred to evidence of record that might

arguably support the issues raised on appeal, provided citations to relevant

case law, stated his conclusion that the appeal is wholly frivolous, and




                                    -4
J   -S23031-17

provided his reasons for concluding that the appeal is frivolous. Accordingly,

counsel has complied with the requirements of Anders and Santiago.3

        Mother has not filed   a   pro se brief or     a    counseled brief with new,

privately -retained counsel. We, therefore, review the following issues raised

in   the Anders brief:

        [1.]  WHETHER UNDER THE JUVENILE ACT, 42 PA.C.S.A.
        SECTION 6351, AND 55 PA. CODE SECTION 3130.74, IN
        ACCORDANCE WITH THE PROVISIONS OF THE FEDERAL
        ADOPTION AND SAFE FAMILIES ACT [("ASFA")], 42 U.S.C.[A.]
        SECTION 671 ET SEQ., REASONABLE EFFORTS WERE MADE TO
        REUNITE [] MOTHER WITH [] CHILDREN[,] AND WHETHER THE
        GOAL CHANGES TO ADOPTION WERE THE DISPOSITIONS BEST
        SUITED TO THE SAFETY, PROTECTION AND PHYSICAL, MENTAL
        AND MORAL WELFARE OF [] CHILDREN[?]

        [2.] WHETHER IT WAS PROVEN BY CLEAR AND CONVINCING
        EVIDENCE THAT MOTHER'S PARENTAL RIGHTS SHOULD BE
        TERMINATED UNDER SECTIONS 2511(a) & (b)[?]

Anders Brief at   6.

        In the Anders brief, Mother claims that the Department of Human

Services ("DHS") and its contracted agencies failed to make reasonable

efforts to reunite her with Children.        Id. at   17.    Mother asserts that DHS

failed to give her necessary paperwork and the Family Service Plan ("FSP").

Id.     Mother also contends that the social workers told her what to do,

without providing her objectives      in   writing.   Id.     Mother claims that she


3 We note that Counsel failed to include the Pa.R.A.P. 1925(b) Concise
Statement in the Anders brief. Cf. Pa.R.A.P. 2111(d) (there shall be
appended to the brief of the appellant a copy of the statement of errors
complained of on appeal ...."). As Counsel's omission does not affect our
review, we will address the claims raised in the Anders brief.

                                     - 5 -
J   -S23031-17

failed to comply with the objectives through no fault of her own.         Id.   For

these reasons, Mother argues that DHS did not make reasonable efforts to

reunite her with Children, thereby violating the Juvenile Act and the ASFA.

Id.
        Our Supreme Court has set forth the following standards in reviewing

the termination of parental rights:

        [A]ppellate courts must apply an abuse of discretion standard
        when considering a trial court's determination of a petition for
        termination of parental rights. ... [O]ur standard of review
        requires an appellate court to accept the findings of fact and
        credibility determinations of the trial court if they are supported
        by the record. In re R.J.T., 608 Pa. 9, 9 A.3d 1179, 1190
        (2010). If the factual findings are supported, appellate courts
        review to determine if the trial court made an error of law or
        abused its discretion. Id. As has been often stated, an abuse of
        discretion does not result merely because the reviewing court
        might have reached a different conclusion. Id. Instead, a
        decision may be reversed for an abuse of discretion only upon
        demonstration     of manifest       unreasonableness,     partiality,
        prejudice, bias, or ill -will. Id.

In re Adoption of        S.P., 47 A.3d 817, 826 (Pa. 2012) (some internal

citations omitted).

        The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid.     In re R.N.J.,    985 A.2d 273, 276 (Pa. Super. 2009).

Moreover, as we have explained, "[t]he standard of clear and convincing

evidence is defined as testimony that is so 'clear, direct, weighty and

convincing as to enable the trier of fact to come to          a   clear conviction,




                                      -6
J   -S23031-17

without hesitance, of the truth of the precise facts        in   issue.' Id. (quoting
In re J.L.C.,     837 A.2d 1247, 1251 (Pa. Super. 2003)).

        In its Opinion, the trial court set forth the relevant law and its reasons

for terminating Mother's parental rights to Children pursuant to 23 Pa.C.S.A.

§   2511(a)(2) and (b). See Trial Court Opinion, 12/6/16, at 5-7, 8-10. The

trial court's findings are supported      in   the record; its legal conclusions are

sound; and we discern no abuse of discretion by the trial court. See id. We

therefore affirm on the basis of the trial court's Opinion, with regard to the

termination of Mother's parental rights to Children. See id.; see also          In re
D.C.D., 105 A.3d 662, 675 (Pa. 2014) (stating that, "while reasonable

efforts should be considered and indeed, in the appropriate case,              a   trial

court could insist upon their provision, we hold that nothing in the language

or the purpose of Section 6351(f)(9) [of the Juvenile Act] forbids the

granting of   a   petition to terminate parental rights, under Section 2511, as        a


consequence of the agency's failure to provide reasonable efforts to                  a


parent.").

        In her second claim, Mother argues that it was not proven, by clear

and convincing evidence, that her parental rights should be terminated.

Anders Brief at       19.   Mother asserts that      a   change of goal is "not the

disposition best suited to the safety, protection and physical, mental and

moral welfare of [C]hildren."       Id.    In support, Mother claims to have          a


strong bond with [C]hildren[,] which was demonstrated by the attention she



                                     -7
J   -S23031-17

lavished on them during the visits she kept[,] and by the affection they

showed her during her visits."     Id. Mother asserts that Children were asking
to come home, and that she has stable housing.          Id.
        "When we review   a   trial court's order to change the placement goal for

a   dependent child to adoption, our standard      is   abuse of discretion."    In re
N.C., 909 A.2d 818, 822 (Pa. Super. 2006).              "[T]he best interests of the

child and not the interests of the parent must guide the trial court, and the

burden is on the child welfare agency involved to prove that        a   change in goal

would be in the child's best interest."      In re R.I.S.,    36 A.3d 567, 573 (Pa.

2011) (citations omitted).      The safety, permanency, and well-being of the

child must take precedence over all other considerations.         In the Matter of
S.B., 943 A.2d 973, 978 (Pa. Super. 2008).

        Having already determined that it is in Children's best interests to

terminate Mother's parental rights, we also agree that it       is in   Children's best

interests to change their permanency goals to adoption.             Accordingly, we

affirm the termination of Mother's parental rights as to Children, and the

change of Children's permanency goals to adoption.

        Our independent review discloses no further non -frivolous issues that

could be raised by Mother.4         Accordingly, we grant Counsel's Motion to

Withdraw, and affirm the Orders of the trial court.


4Our review discloses that the trial court terminated Mother's parental rights
pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5) and (8). On appeal, Mother
challenges only the trial court's termination pursuant to subsection (a)(2).

                                     - 8 -
J   -S23031-17

        Motion to Withdraw granted. Orders affirmed.

Judgment Entered.




J seph D. Seletyn,
Prothonotary

Date: 5/5/2017




As we affirm the trial court's termination pursuant to subsection (a)(2), we
need not address potential challenges to termination pursuant to subsections
(a)(1), (5) or (8). See In re S.M.B., 856 A.2d 1235, 1240 (Pa. Super.
2004) (stating that this Court need only agree with the trial court's decision
as to any one subsection of 23 Pa.C.S.A. § 2511(a), in order to affirm a
termination of parental rights).


                                  -9
                                                                                                  Circulated 04/21/2017 11:53 AM




                                   1:-i TH£ COCRT Of COM.WON PLEAS
                                  FOR THE C0l.1'TY OF PHILADELPHIA
                                          t·A.\IIL v COURT DIVISION


ln the lniercst         Cir   YJ\.\\'.                         CP-51-[)P-0001901-20 J J
                                                               CP· < 1-,\P-00011186-"015
111 the Interest \'.lf KJ> W                                   CP· 5J.l)p.00111908-"ll I 3
                                                               CP-, I -AP li00U785-~015
In the Tnti.'r(,·.:.t   or 11    \\.                           CP-S 1-DP-000l909-,013
                                                                CP-51 •. \P-0Cl0078J-Z!l 1 S




..\l'l'l:.\L OF: \.:.I H., \lo1he1


01'1:S:IOJ'>

Fernandes. J.:

 '\ppeJian1 K.C.H. ("\h,Hhe(·) appeals trcm th ..· order entered ml September 16, :!(H6. granting the
petition likd h> the Philadclphi» Dcpartmcru C'd Human Sen 1:.:1!!> ("OH~··).                         to involuntarily
terminate Molht'r·, p;m.:mJl right" h1 Y.1\.. \V. i"Ctnld l"). K.D.W. r·Ch1ld 2'") and U .W. ("(JU!d
,··, c(hilI given hirth. was using drugs and had not
been ancnding prcrunnl care OHS visited Mother in her home. and \.h1th~r accepted Jn-H(lJUC
 Protecu ve St!(\ recs. I hcsc aujudic . att:J dependent on October 2. 1013. und fu))y commirted w Ol IS custody.                                                    f>HS then
developed    3   r a.ind~·   Service PJ:.m [ .. 1,SP'"1 \\ nh objcctiv cs for Mother. Between ~OJJ and 2()15,
~ki1hs JiJ not complete her objectives On November .i. ~OJ 5 OHS tiled peutior» to terminate
~J(lihe( s pari..·ntJI   righl:-.

The goal chance an,l rerrninaticn trial was held on September 16. ~O )<>.                                           I he foster care agency
supervisor testified that durin:;? the time shi..· ,.,:,,~ involved wlth 1h~ cu-c, from June ~015 to June
~016. Mother hJ.J.   r.   9.'16'!().        p~!\     lL t,(111.JcJ \\ ith lb: Children.                     t''-i   T t;,· 16' 16. pg. 38). The DJ IS intake
worker testified that he h.u.l been        i11\   ...-ih ed ,,1th tlu:-. case smcc           l(1 l2.   when Mcrbcrv parental rig.his
to another child were mvoluntanly                    terminated.            l he Children               111   tins case were originally
supervised by DHS. and .:iJl1.)\\',,:J to remain wtth Mother.                        (v.T. 9.'16'16, rg:-.. 6K. 71>. During the
-upcrvrs.on period. Mother slopped complying with drug screen- at the Clink.al Fvaluation l 'nit
("Cl 1 :·1 and the qu:1111.y vf her home degraded until 11                           \\;!:,.   no krngcr fit fo1 habiration by the
Children. At this point. th.: Children were adjudicated dcpen.lent. hut remained                                          U\   ;\·!other's home.
(~. I \J1l6,• I(), p~). 7:! 7-H
                              4        ;\lothtr then lcstcd p.)s1ti\e fi)rfor parcming cta-scs. (' I. 9,· I 6.')0. pgs &fl.Sl t. vlother began parenting cla~,c.:; at AR(·. but J1J
not complete thcrn and was     I. 9:J 6iJ 6. pg. ::.::: >. Mother sometimes expressed                      J.   ~trong. desire to fini~h parenting
classes, but other time» clatl;- refused                1£'1   con-plete mem. I\. I 9.'16.'J 6. w. &; ) vlorher completed
                                                                                 1



the PCF. \\ hrch recommended inJh idual ihcrapv ror Mother (1'. l . "FJ(,.:t <>. pg. $4). Mother has
no employment or income. h:l"i never :1>.:.ikJ herself for a 1ncnt.t1 il.:ahh a,-..c,::mt"nt and i-, not
..·n~agcJ m tht:rai)~. t N.T. I;') 6: J 6. pf> SSL Morber never completed random drug screer» at CELI.
('I T ~'1 fu 16. rg. ~61. Mother""' ordered to C(l'. but she refused 10 go. tJ\. T. 9'16!16. pg. 89).
Mc·1hcr' 5, i:,ig were origin:llly :-.Jpt:..,.iscJ b~ the I,. inship fo~lt'r parent. l hi::. foster parent claimed
Mother w;,~ not attending visi«. but \lutlk'c claimed she had ancndcd.                                    Visits were changed 10

monthly :u th1.' ag1.;nc~. lhe Children were ti:Hel wben Motbcr mi~:,.cJ vishs. (1'.T ·91)    \fother ha, a        l11t:1H.H}.   but not a parental. rclarionship wnh the Children, ('\; 1.  Children'» therapy. (NT o, 16:16.                             pg 9J). The' Uuldren':,.
rclanonshrp with 'vlnthcr made them up ...1.·1 when she missed ,i,i1:-., and made them act out
inapprf•pnatel~ attcr 'vlother attended "i~it-.. 1""\! l. 9"J6iJ6. pg>. 9]·94) Mocher has never been
more thnn mimrnally compliant \\ ith her cbiccrivc s. (N.T Qll 6.· 16. pg. 951.                                   I he Children would
not suffer any irreparable h.1nn if Mother'« parcraal rights were tcrminnted. , ;\. J. 9.,16/1 (). pgs.
l (J2. J 03 i The Children arc happy ,.,.ith their foster parent. and are bencr behaved than                                   al dO)     prior
time in the lite of the case It is in their 0~~1 intcrcs; to be adopted by the to-tcr parem •f\·.r.
CJ:J/1')6. PS· 104).         Mother missed the Children'< medical appointmeots and v.a:; inconsistent ill
\ isiung the Chi ldren. For a period of time. f\foLher ;;;imrl; Jid nm \ hil at all (~. l.                                   1.)/j (>.' l (). pgs.

J05·106)        Mother has not completed mental health treatment (N.T Q:J6:'J6, pg. lffh                                              Mother
has not c ompleted parenting d,1,,.i:,, or involv cd herself in the Children' s 1hcra:pJ. (N.T Wl 6,, 16.
p~ IO~).       TI)(' current   DH!:i social worker testified 1har sine ...· ,he was :1-,.,tgneJ the case. luur months
before the trial. she met m person with Motlier and di:-.cu-i,i.ed Mothers objectives                                                 Mother
admnted thl:Jt she had J1..1nc nothin~              t()    ~(n·•,pl('te her ob}tcthc:s. (~. T. 9:16.1 l ti. pgs. 113-115, 121)
,\fother', ClUhta.ng.rnm. anJ n."llh~d w :sign rclcas~:- 1-:et.:au:,,< '1lc \... ishetestified that ndanlt                                   (,.r.     9, I ()·'16, pgs. U6-D-:)
}.folil~r auendcd court hc..t.nug:-. where her obiccnves w...'re diecu ...scd                                       ~fotht'r te,1i1ieJ th~1 she
refused      t,, go 1n (Tl           «lrb the ::is~i~:11:d Dll'.'> «orker. but would have been pcrfectlv willing 10                                 gt1

1f another ''-QIJ..er had been assigned                   Mother never completed o court-ordered assessment. O\.T.
\ long she had attended              cg     when she stopped att\'nJin~.                    1):.   T. 9 '16'1 fi. pg.
1-11)) M,'HhC'r iesritled that •;h;· agn:cc:J wuh nu.ch of ()I [S' :- case ~he: starts but docs ran complete
(lbJ c~L·tt,c:-..     1 N.   T ->'16.. t 6. pg : -1:? J. Mother k"tilicd that she never completed parcnung classes
bccauv c she -pent her umc pm!nHng her other children. who have also be-en removed from her
care \'\.T. 9, 16:16, p,g 143}. M,nht:r testified lhat she never anendcd anger managcm c·ot. and
mivscd her individual th crap) ln.'CO\I~ she wa-, .                ("';\ T. Q·16· l6. pgs )46-IJQ)               'vlotber te~ut'i«l that she completed an mpaticnt
Jrug und alcohol treatment program on September 7 :Ol6, ten davs before th\.' trial Tub program
recommended that vtother continue to engage in an 1)~tpalic:n1 program. which was schednled 10
l:oe:gin on Scptcrnbcr ~9. ~P 16. l~.T. 9. \6/H\ pg:-. 1~8.)53). Mother testified that sbe would work
with DH$ and accomplish bee objcctivcv if 011$ removed her currently -nssigned worker. (~.I.
1;·16·16.      pg~. I~~ 156>.           fvllov.mg argument. the tfh1l court terminated ~fotht'r·., parental rights

under :CJ Pa.C.S.A. ~c·   (>).   (8) an I .'il!ri.
Discussion:
Mother avers the following errors on appeal:
    1. Whether under the Juvenile Act, 42 Pa.C.S.A. Section 6351, and 55 Pa.Code Section
        3130.74, in accordance with the provisions of the Federal Adoption and Safe Families Act,
        42 U.S.C. Section 671 et seq., reasonable efforts were made to reunite Mother with [the
        Children) and whether the goal change to adoption was the disposition best suited to the
        safety, protections and physical, mental and moral welfare of [the Children]
    2. Whether it was proved by clear and convincing evidence that Mother's parental rights
        should be terminated under Sections 2511(a)(2) and 2511 (b)

Mother alleges that DHS did not provide reasonable efforts to reunify her with the Children. The
court may terminate parental rights even if the state agency does not provide reasonable efforts to
a parent. In re D. C. D., I 05 A.3d 662 (Pa. 2014) ("the remedy for an agency's failure to provide
services is not to punish an innocent child, by delaying permanency through denying termination,
but instead to conclude on the record that the agency has failed to make reasonable efforts, which
imposes a financial penalty on the agency of thousands if not tens of thousands of dollars under
federal law.")

The remedy for a lack of reasonable efforts at the termination stage is not a new trial, but a financial
penalty to DHS. However, OHS has indeed made reasonable efforts in this case. Mother's visits
were originally supervised by the prior foster parent, but when Mother alleged that the foster parent
was lying by claiming Mother never attended visits, DHS changed visitation to occur at the agency,
so Mother's attendance could be accurately tracked. (N.T. 9/16/16, pgs. 19, 24-25, 89-91). DHS
referred Mother to ARC for services, and re-referred her three times when she was unsuccessfully
discharged. (N.T. 9/16/16, pg. 82). The prior DHS worker attempted to personally escort Mother
to CEU for drug screens and assessment, but Mother refused. (N.T. 9/16/16, pgs. 137-138, 159-
160). The current OHS worker personally met with Mother to review her objectives, both before
and during the scheduled FSP meeting. (N.T. 9/16/16, pgs. 113-115, 121). Throughout the life of
this case, DHS has made reasonable efforts to refer Mother for services and provide her visits with
her Children. The trial court found reasonable efforts on behalf of DHS. Mother's appeal of a
lack of reasonable efforts lacks merit both factually and based on the case law of this
Commonwealth.

                                             Page 5 of 10
Mother also alleges that the court erred in changing the Children's             permanency    goal from
reunification to adoption.   In a change of goal proceeding, the child's best interest must be the
focus of the trial court's determination. The child's safety and health are paramount considerations.
In re A.H, 763 A.2d 873 (Pa. Super. 2000). Pennsylvania's Juvenile Act recognizes family
preservation as one of its primary purposes. In the Interest O{R.P. a Minor. 957 A.2d 1205 (Pa.
Super. 2008). As a result, welfare agencies must make efforts to reunify the biological parents
with their child. Nonetheless, if those efforts fail, the agency must redirect its efforts toward
placing the child in an adoptive home. Agencies are not required to provide services indefinitely
when a parent is unwilling or unable to apply the instructions received. In re R. T, 778 A.2d 670
(Pa. Super. 200 I). The trial court should consider the best interest of the child as it exists presently,
rather than the facts at the time of the original petition.

The Children in this case were originally supervised by DHS, and allowed to remain with Mother.
(N.T. 9/16/16, pgs. 68, 71). Mother then stopped complying with drug screens, and the Children
were adjudicated dependent, but remained with Mother. (N.T. 9/16/16, pgs. 72-74). The Children
were only removed after the conditions of Mother's home degraded and the Children missed
medical appointments. (N.T. 9116116, pg. 75). Mother's FSP objectives after the Children were
removed were to take a PCE, attend CEU for dual diagnosis assessment and attend ARC for
parenting classes. (N.T. 9/16/16, pgs. 80-81). Mother never completed parenting classes, and
often told DHS that she had no desire or inclination to complete them. (N.T. 9/16/16, pgs. 82-83).
Mother testified that she never completed parenting because she was too busy parenting the
Children's siblings, who have also been removed from Mother's care. (N.T. 9/16/16, pg. 143).
Mother completed the PCE, which recommended individual therapy for Mother. (N.T. 9/16/16,
pg. 84). Mother has never availed herself for a mental health assessment and is not engaged in
therapy. (N.T. 9/16/16, pg. 85). Mother claimed she had been enrolled in therapy, but had stopped
going. She did not know how long she had attended or when she stopped attending. (N.T. 9/ 16/16,
pg. 140). Mother refused random drug screens at CEU, in violation of court orders. (N.T. 9/16/16,
pgs. 86, 89). Mother completed an inpatient drug and alcohol treatment program on September 7,
2016, ten days before the trial. This program was to be followed by an outpatient program, which
was scheduled to begin on September 29, 2016, two weeks after the trial. Despite drugs being an
issue for the entire life of the case, Mother only began to engage in treatment at the last minute,

                                              Page 6 of 10
and ha., dcmousuared a pattern ~:-'tw1 t:ni,h1nt; prograne- she has :-.1ancJ (l\:r Q.'16·'16, pg:-. 1~8-
1 S"l. t Mother tcsu ficd tha: -:,he: would h:~, r been cugcr                                 l('   complete her objecuv cs ii cmly ,;h~· were
a-.~1'4nCd a dilfrr.•m DH~ worke-. (\. T.                              l)'J   6:'J 6.   11115       13 7-138, 15 'i-156. J 59-160).                Morber" i;.
        '                                                                                 '
•. 1::,it::. were oritin.,lly supi'r, i5C:li l:iy I he k m.-:-lii I' lester parent                           Thi, foster parent claimed 'vlother
'.\JS not ;ttkm.hng n'5H-:-. hut Mother claimed :,.he h;1J attended. Vi,it!. \\CJ't! changed IP month}} m
li'H' ai._,nc:. 1> I. l:).')6'). After this change. rv(other did not attend visns for several
months          \lc1h.. -:- refo~c.-xi 1,1 o'fcr :1n:- reason ..... hv she stopped an ending                           vi-it-,      1 ~ T. 't- 16''16. pgs.
IP.:--!06.       L'i6-U71            The C'hildn·n·-. rckuionslup ,, th .v1othi:r made chem                                  Uf!S\'I   when she mi-ced
\tsi1::.. und made them                ..1,;,·t cut   mappropriatcly .1firr \lctht!r aueuded \'1:-.11~. (l'·:.T 9l)61 l6. pi;$. ':>3-
9~) The Children .u e lnthcrap:-. but vlothcr has not involved herselfm rhe Ch1!Jri::n's therapy
I j\.   T •FJ   (i.·: r,    ~)g~. ~7. 3 ~. 108). ~lotb:·r has never been more than rninirnalf; ..:vm~"!ia11l ,\ uh her
FSP .md court orders, bas fo.t~ht with DHS J.nJ refused services. a.nJ failed to make an~ '-igoilic:.m1
pmgr~.:.., to 1)1~,c~ hcr-...d I 111 a posnion                   \Jo   f,'lrCni the Ctnldrcn.                  Motber has a friendly. hut not a
parental. rel:uin~-.hb wuh the Ch1lJr1tC:,..    l(,. p~,. J•J. 2-1-2:=.:. vlothcr has not parented the Children 01 ull                            SHl'CC

June :015. c'1.T «;. Jfr'l6. "~· 1Xt                            I hi.' ( bildrcu arc currently in a pre-adoptive home, ('..T.
<>tl ().I(;. r; 31          t     [he Childn:-r. fed         ··righ1 at home .. ;-md ha\ c become very comfortable there The
Children Ol"I\\ h•1\k l\1 lhtt foster parent far all their needs. (NT '):)ti, 16. pg. 33). lhc foster parent
has a wonderful. lP\'ing hl.,nd \\1lh al! the Children.                                         (\ T. q·10:16.        pg. }J)          The Children are
currcmlv the happicct thl'~ have ever been. and arc beuet behaved than at any prior time in the tife
ofihe case.           11\       T 9'16:t6. rg 1...i. 10..t). ·1 he Ch1IJr~n                     $tht"r· s rar:11h1I ri~h1-:- undi:r f,,·;.1r ~\'~ti,,,,.,. or ~3 P3.(.S.A. ~25 l l la).
Moth1.:r t'>nl~ nppe1Js th.: tcrmimckm uud..:-r one t."f 1he~\' ~cction:-.. so sh\' hao;                                               \\:11\ ed    S!!ctinm;
2511 la)( l t. (AJ()) aJ\d (a. \18 > ,,n :1pp,~:il ~(~ :1flir-n a 1c:r:n111;111011, th~ apJXab co,1rl n~n tind"-"! one .;,.c,:1i..:>:'I                     In,.., JI-:, 74" A.2d 1~50. 1~55 (Pa. ':)uf>i:L
~OOOt A, 1,, showed, by clear and convincing evidence, that Mother had failed or refused to perform parental
duties, and would not be able to remedy this incapacity and place herself in a position to parent
the Children. Termination under this section was proper.


After a finding of any grounds for termination under Section (a), the court must, under 23
Pa.C.S.A. §251 l(b), also consider what - if any - bond exists between parent and child.        In re
Involuntary Termination of C. WS.M. and KA.L.M, 839 A.2d 410, 415 (Pa. Super. 2003). The
trial court must examine the status of the bond to determine whether its termination "would destroy
an existing, necessary and beneficial relationship". In re Adoption of T.B.B. 835 A.2d 387, 397
(Pa. Super. 2003). In assessing the parental bond, the trial court is permitted to rely upon the
observations and evaluations of social workers. In re K.Z.S .. 946 A.2d 753, 762-763 (Pa. Super.
2008). In cases where there is no evidence of any bond between the parent and child, it is
reasonable to infer that no bond exists. The extent of any bond analysis depends on the
circumstances of the particular case. In re K.Z.S. at 762-763.       However under 23 Pa.C.S.A.
§2511(b), the rights of a parent shall not be terminated solely on the basis of environmental factors
such as inadequate housing, furnishings, income, clothing and medical care, if found to be beyond
the control of the parent.

Mother's visits were originally supervised by the kinship foster parent, but after a dispute with the
foster parent, visits were changed to monthly at the agency. For several months after this change,
Mother did not attend any visits. (N.T. 9/16/16, pgs. 105-106, 136-137). The Children were upset
when Mother missed visits, but also act out inappropriately when she attends visits. (N.T. 9/16/16,
pgs. 89-91, 93-94). Mother has a friendly, but not a parental, relationship with the Children. (N.T.
9116116, pg. 92). Her interactions with the Children were very basic. (N.T. 9/16/16, pgs. 19, 24-
25). She is not involved in the Children's therapy or schooling. (N.T. 9/16/16, pg. 32, 93, 108).
Mother has missed the Children's medical appointments, and is inconsistent in her visitation.
(N.T. 9/16/16, pgs. 105-106). Mother has not parented the Children at all since June 2015. She is
not bonded with the Children.      (N. T. 9/ 16/16, pg. 38).   The Children would not suffer any
irreparable harm if Mother's parental rights were terminated. (N.T. 9/16/16, pgs. 102-103). The
Children are currently in a pre-adoptive home. (N.T. 9/16/16, pg. 31 ). The Children feel "right at
home" and have become very comfortable there. The Children now look to the foster parent for
all their needs. (N.T. 9/16/16, pg. 33). The foster parent has a wonderful, loving bond with all the

                                            Page 9 of 10
(.'· .. Jrc:l     '     I .:.,,.• ~. Jf., p.:. ],ft 'I he ('"hil:!:t::i         .trt'   \.",m:t,hy the h:lr'f'·t.~"t ~:i::'t ~.,\1,; eve- b«i,

a~J ..:.ic , ..,.;-, "<=\A,:: ·t'.:::1..1.;. anv rri~\r :,:n.- ir 1~1: M.: of t'te ca,e. ,X T ':1"!6·•6. "':"l. ~.:. !O.aJ.
f     -c 11»1~cn eee .l.e J ....-srcr r~rt:r ·, as lhcir           ;,.1;11. I'"- ".l.c; .:~ s:.u·,t,•T\ bu~~::'.'              h .. ;:.:.! 4.1d l'""' in..:J"h~ c, :Ji.'r,1,."'
rccardrn , tem:nJto..1:t v:            x 1, ·.:.::-\. p.-cnlJ) :;t:hh pi.-i iar.l                      .o :.; P:t r " \ ~.:) i H :111 i ). 1.: J i~ J
1~)     .!nd t,   ;..:1J d1.,:ttt' i;,f ~(•:tJ h"     -~c:-:, .... c.i:k.·"· :, ,,,~1J                  ~:::q sen."        the lh'..:r:.·:,·s ~:1:~nior,JI




                                                                                        . .... .. (.....--., '
                                                                                     ih •f···

                                                                                            - ..._ - ~--
                                                                                     JO$.'.';,~ Fen~;i.nt..~.. .l
                                                                                                                       ~                    -
                                                                                                                                           ----




                                                                IJ.:;,:   I_)   ~i   )[+